UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2017 PROLOGIS, INC. PROLOGIS, L.P. (Exact name of registrant as specified in charter) Maryland (Prologis, Inc.) Delaware (Prologis, L.P.) 001-13545 (Prologis, Inc.) 001-14245 (Prologis, L.P.) 94-3281941 (Prologis, Inc.) 94-3285362 (Prologis, L.P.) (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification
